        Case 1:20-cr-00468-RMB Document 121 Filed 09/03/21 Page 1 of 6
                                         U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        September 3, 2021

BY ECF AND EMAIL

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

          Re:    United States v. Robert Hadden,
                 S1 20 Cr. 468 (RMB)

Dear Judge Berman:

       The Government respectfully submits this letter to update the Court on the progress of its
responsiveness review of the 33 electronic devices seized pursuant to two search warrants, and to
inform the Court of the steps we intend to take moving forward, absent further direction from the
Court.

        As set forth in more detail below, by the end of the day the Government will have identified
for the defense the materials it has determined to date are responsive to the search warrants, and
has made significant progress on partially reconstructing the large volume of deleted data on the
devices. For the reasons described below, the Government intends to continue its responsiveness
review of the devices and produce any newly identified responsive materials to the defense
promptly and on a rolling basis,
                        , and update the Court and the defense in one month as to the status of its
responsiveness review.

        The Government respectfully submits that no action is necessary from the Court at this
stage, particularly given that it is possible that the Government’s ongoing responsiveness review
may yield no additional responsive materials, or a limited set of such materials. Any defense
challenges to the Government’s use of any forthcoming responsive materials can be appropriately
addressed, if at all, in the context of a suppression motion. The Government does not believe that
any of the above steps will delay the trial date in this case. 1




1
    Prior to filing this letter, the Government advised the defense of the above.
           Case 1:20-cr-00468-RMB Document 121 Filed 09/03/21 Page 2 of 6

                                                                                            Page 2


         I.      Background

                 A.     The Search Warrants and the Court’s July 2021 Ruling

        As set forth in detail in the Government’s letter of July 7, 2021, the Government executed
the search warrants in or about August and September 2020, resulting in the seizure of the
approximately 33 electronic devices (the “Devices”), which contain in excess of 3 million data
artifacts. (Dkt. 95 at 2-4 (the “July 7 Letter”)). On April 5, 2021, the Government produced to
the defendant forensic images of 26 of the Devices and informed the defense that they could inspect
any of the Devices, including the Devices that could not be imaged and the Apple iBook, which
contained child pornography. (Id. at 5). 2 The Government has repeatedly informed the defense
that they are free to inspect and review any of the Devices in person. 3

        On July 6, 2021, the defense filed a preemptive motion to suppress evidence obtained from
the Devices. (Dkt. 93). In its response, the Government stated that it believed it would be able
identify for the defense materials responsive to the search warrant by early September 2021 (Dkt.
95 at 7), and agreed that it would do so on a rolling basis by or before September 3, 2021 (Dkt.
98-1 at 15-16). At a court conference on July 12, 2021, the Court denied the defendant’s motion,
concluding that:

              [T]he length of time taken to review the materials by the government has
              been reasonable in light of, among other things, the number of electronic
              devices involved, volume of material, the nature of the review,
              technologically and subjectively including a privilege screening, and the
              limitations imposed by the COVID-19 pandemic.

(July 12, 2021, Tr. at 5). The Court further directed the Government to “identify for the defense
responsive materials that it reasonably identifies on a rolling basis and that it do so no later than
September 3, 2021.” (Id.). 4

         Both before and after the July 12, 2021 conference, the Government has worked diligently
to review the Devices for materials responsive to the search warrants. As the Court is aware, the
Government has used a privilege team to segregate and conduct an initial privilege screen and
privilege review, which is ongoing, of approximately 26,000 of the over 3 million data artifacts.
(Dkt. 95 at 6-7). As a result, the substantive portion of the responsiveness review did not begin
until in or about March 2021, approximately six months ago. (Id. at 5). In addition, in conducting
its analysis, the FBI identified indicia of encryption and of virtual drives and virtual computers—

2
    The FBI was unable to create forensic images of the remaining six devices.
3
  Subsequent to the July 7 Letter, the defense inspected certain of the Devices in person twice, and
requested and received copies of selected data from the Apple iBook.
4
  The Government understands the Court’s ruling to have been predicated on the Government’s
representation that it would be able to complete its responsiveness review by September 3. (See
id. at 4-5). Since—as set forth below—the Government has not been able to do so despite the
exercise of due diligence, the Government respectfully intends, absent contrary direction from the
Court, to continue its review.
         Case 1:20-cr-00468-RMB Document 121 Filed 09/03/21 Page 3 of 6

                                                                                             Page 3


sophisticated data storage techniques that can allow the storage of data so that it is not immediately
apparent or visible to other users of the computer. (Id. at 7).

               B.      The Deleted Data and the Government’s Ongoing Responsiveness Review

         Throughout the course of its responsiveness review, the Government has learned that, in
addition to the more than 3 million artifacts on the Devices, certain of the Devices contain a large
volume of deleted data (the “Deleted Data”). The Deleted Data is not immediately readable: much
of it is in hexadecimal code or “hex,” a numeral system that is difficult for humans to read, 5 and
much of it is not accompanied by metadata (i.e., data offering information about a specific file
such as the date and time of its creation). As of July 7, the Government understood that the Devices
contained Deleted Data, but we have since learned more about the volume, nature, and mechanics
of analyzing the Deleted Data.

        The FBI has been working diligently to forensically reconstruct the Deleted Data’s raw
data fragments in a process called “data carving.” Data carving is an extremely time-intensive
process, and it has been made even more time-intensive because of the volume of the Deleted Data.
This process—which can be roughly analogized to reconstructing shredded paper documents by
attempting to compare and connect the individual strands—requires, on the technical side, long-
running automated software processes (often requiring software to perform single processing tasks
for days at a time) and, on the human side, considerable sustained attention by a technically skilled
individual in order to review and analyze the data and to configure and run further automated
processes. A portion of this work can be performed in parallel, but a number of tasks have to be
performed in sequence, as the data resulting from certain processes is then used to inform the
performance of certain additional steps. Importantly, the amount of time it takes to reconstruct
deleted files through data carving is inherently unpredictable, since it depends greatly on the
specific characteristics of the typically disorganized set of deleted data. In this case, the process
has proved more time-consuming than anticipated not due to any lack of diligence but due
principally to technical factors rendering the Deleted Data less readily tractable to reconstruction
than some other data sets.

        The FBI has devoted significant technical resources to the expeditious processing of the
responsiveness review. The technical processing of the review has consumed an unusually large
proportion—at times the majority—of the network bandwidth of the entire computer forensic
laboratory used by the FBI New York Field Office’s child exploitation section. In order to avoid
bottlenecks to the maximum feasible extent, the FBI has made multiple copies of the imaged data
in order to be able to run multiple processes on several separate computers simultaneously, an
unusual step reflecting the priority being placed on this review. The FBI has also purchased and
used several pieces of specialized software—i.e., more specialized than the already specialized
forensic data analysis software typically used by the technically advanced squad conducting this
investigation—costing thousands of dollars and requiring substantial training and familiarization.
The FBI case agent has prioritized this responsiveness review above all other matters, devoting
the overwhelming majority of his time to this review. The bulk of this time has involved the
technical process of reconstructing deleted data.

5
 The hexadecimal system uses a base of 16, unlike the familiar base 10 numeral system, and
hexadecimal numerals are rendered with a combination of numbers and letters.
         Case 1:20-cr-00468-RMB Document 121 Filed 09/03/21 Page 4 of 6

                                                                                              Page 4



         Substantial progress has been made with respect to this review. To date, the FBI has been
able to partially reconstruct approximately 1.6 terabytes of the Deleted Data, which the
Government has made available to the defense in its entirety for their inspection to facilitate their
trial preparation and the majority of which it is in the process of copying for the defense. 6 While
the Government’s responsiveness review of this deleted but partially reconstructed data is not
complete, the FBI has so far found a substantially higher volume of material with sexual subject
matter among the Deleted Data than among the non-Deleted Data, suggesting that continued
analysis may yield information that could be highly probative of the defendant’s state of mind,
among other things. 7




               C.      The Government’s Production of Responsive Material To Date

         Notwithstanding the ongoing review of the Devices and Deleted Data, the Government has
complied with the Court’s July 12 order by identifying for the defense the responsive materials
that it has reasonably identified on a rolling basis. To date, these materials have constituted a total
of approximately 224 files with a total size of approximately 116 megabytes. 8 In addition, as noted
above, the Government is in the process of producing to the defense the 1.6 terabytes of the Deleted
Data that it has been able to reconstruct to date.

       II.     Discussion

       In light of the significant volume of Deleted Data and the complex and time-intensive
processes and tools that have been required to reconstruct or “carve” the Deleted Data, the
Government respectfully intends, absent further direction from the Court, to continue its
responsiveness review of the Devices and identify any additional responsive materials to the
defense promptly and on a rolling basis.




6
 A portion of this 1.6 terabytes of partially reconstructed Deleted Data may overlap with the 3
million data artifacts discussed in the July 7 Letter.
7
  The Government is not at this time in a position to definitively attribute all of the material to the
defendant or to draw conclusions with respect to the circumstances of the deletion of this data, and
does not intend to suggest that the data or its deletion, to the Government’s knowledge to date,
establishes an intent on the part of anyone to obstruct the Government’s investigation. The
Government recounts these facts instead to indicate that the progress of the review gives further
reason to believe that continued review and analysis will yield additional material responsive to
the warrant.
8
  The Government is in the process of identifying for the defense additional such materials, and by
the end of the day, the Government will have identified for the defense all of the materials that it
has determined to date are responsive to the warrants.
         Case 1:20-cr-00468-RMB Document 121 Filed 09/03/21 Page 5 of 6

                                                                                            Page 5


         At this stage, the Government is not in a position to predict what precisely may be
recovered from the Deleted Data and how, if at all, the Government may seek to use such evidence
at trial in its case-in-chief or otherwise. The Government, however, believes that it is critically
important to continue its analysis of the Devices pursuant to the search warrants for purposes of
fact-finding and given that the evidence could be relevant at trial or at any potential sentencing of
the defendant. 9 Should the Government’s review yield additional responsive materials, the
Government will identify those materials to the defense promptly and on a rolling basis. With the
Court’s permission, the Government will update the Court and the defense as to the status of its
review by October 1, 2021.

        The continuation of the Government’s review past September 3, 2021, should not affect
the trial date. To the extent the Government identifies additional materials as responsive after
September 3, it is likely that the same arguments would apply to these materials as to the materials
it has already identified to the defense as responsive. 10 To the extent that new materials are
designated as responsive after September 3 and they require additional briefing that cannot be
accommodated by the current briefing schedule, the Government believes that the parties can
confer on and agree to a reasonable accommodation, such as through adjusting the suppression
briefing schedule or allowing targeted supplemental letter-briefing. It is certainly premature to
conclude now that the continuation of some review past September 3 (i.e., past a date four months
before the commencement of trial) will interfere with the trial schedule, cf. United States v. Sosa,
379 F. Supp. 3d 217, 222 (S.D.N.Y. 2019) (approving of responsiveness review completed less
than three months before trial), and the Government respectfully suggests that the Court can defer
reaching such a conclusion until substantially nearer to trial, should the responsiveness review
even continue to such a point.

        Although the Court need not rule on the reasonableness of the Government’s review unless
and until it becomes relevant for a motion to suppress evidence, the Government respectfully
submits, consistent with the Court’s July 12 ruling, that its ongoing responsiveness review is
entirely reasonable under the Fourth Amendment given, among other things, the volume of data,
including the Deleted Data, the time-intensive and complex nature of this particular forensic
review, and the diligence exercised by the Government. In these circumstances, it is reasonable
to continue the review in order to afford the Government a fair opportunity to obtain from the
Devices the material specified in the search warrants. 11

9
  Although the impetus for the continuation of the responsiveness review is the time it has taken
to reconstruct the Deleted Data, the continuation of the search will necessarily involve continued
review of the non-Deleted Data. For example, reconstructing deleted files may render the identity
of a computer’s user at certain moments highly significant, placing new importance on other data
that might otherwise have seemed innocuous. See, e.g., United States v. Aboshady, 951 F.3d 1, 7
(1st Cir. 2020) (not unreasonable for Government to “run searches on that data [from Google] for
years afterwards ‘as it developed new theories’ of [the defendant’s] possible criminal liability”).
10
  The Government notes that the approximately 224 documents it has identified as responsive so
far are of a very limited and manageable volume.
11
  See, e.g., Sosa, 379 F. Supp. 3d at 222 (search of two phones, which took 10 and 15 months to
complete, was reasonable, where the “searches were executed pursuant to valid warrants,
commenced shortly after execution, and completed nearly three months prior to defendant’s
scheduled trial); United States v. Estime, No. 19 Cr. 711 (NSR), 2020 WL 6075554, at *14
         Case 1:20-cr-00468-RMB Document 121 Filed 09/03/21 Page 6 of 6

                                                                                              Page 6



       III.    Conclusion

        Accordingly, the Government intends, absent further direction from the Court, to continue
its responsiveness review and to continue to identify for the defense responsive materials on a
rolling basis after September 3, without prejudice to the parties’ right to litigate the admissibility
of any responsive materials identified thereafter. The Government will provide an update to the
Court and to the defense as to the status of this review by October 1, 2021.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                           by: /s/ Paul M. Monteleoni
                                               Jane Kim
                                               Lara Pomerantz
                                               Paul M. Monteleoni
                                               Alexandra N. Rothman
                                               Assistant United States Attorneys
                                               (212) 637-2038 / 2343 / 2219 / 2580


cc:    Defense Counsel (By Email and ECF)




(S.D.N.Y. Oct. 14, 2020) (agreeing with Government that retaining cellphone for “10-months, or
more” before completing a search was reasonable, where delay was “result of difficulties created
by encryption”); United States v. Nejad (Sadr), 436 F. Supp. 3d 707, 733 (S.D.N.Y. 2020)
(responsiveness review reasonable, where it concluded “roughly three years after issuance of the
first search warrant in April 2014 and only one year after issuance of the last warrant in 2016,”
and where the returns “comprised over one million documents in at least three different
languages”); United States v. Mendlowitz, No. 17 Cr. 248 (VSB), 2019 WL 1017533, at *4, *11
(S.D.N.Y. Mar. 2, 2019) (upholding review process that started in October 2015, two months after
execution of the warrant, and ended April 2017, right before return of the Indictment); United
States v. Pinto-Thomaz, 352 F. Supp. 3d 287, 309 (S.D.N.Y. 2018) (holding that the “Government
has not exceeded any constitutional or Rule 41 deadline for concluding the search of the iPhone
given the difficulties posed by encryption” where the “Government has only possessed the iPhone
in question for a matter of months . . . at this point, hardly a constitutionally significant period of
time given the encryption difficulties,” and where the “Government further represents that it
continues to need the iPhone for its preparation for trial and continues to seek to de-encrypt the
iPhone as it accesses new technology”).
